       Case 17-38059                 Doc 20           Filed 10/18/18 Entered 10/18/18 16:26:54                                     Desc Main
                                                       Document     Page 1 of 10



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 17-38059
                                                                       §
LAVONDA SMITH                                                          §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 12/27/2017. The
        undersigned trustee was appointed on 12/27/2017.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                              $1,838.25

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                      $0.00
                          Administrative expenses                                                                                          $0.00
                          Bank service fees                                                                                                $7.94
                          Other Payments to creditors                                                                                      $0.00
                          Non-estate funds paid to 3rd Parties                                                                             $0.00
                          Exemptions paid to the debtor                                                                                    $0.00
                          Other payments to the debtor                                                                                    $18.38

                          Leaving a balance on hand of1                                                                              $1,811.93

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 17-38059                 Doc 20           Filed 10/18/18 Entered 10/18/18 16:26:54                                     Desc Main
                                                       Document     Page 2 of 10
     6. The deadline for filing non-governmental claims in this case was 09/13/2018 and the deadline
        for filing government claims was 09/13/2018. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $454.97.
        To the extent that additional interest is earned before case closing, the maximum compensation
        may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $454.97,
for a total compensation of $454.972. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$14.66, for total expenses of $14.66.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 09/20/2018                                                         By:       /s/ David P. Leibowitz
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                              Case 17-38059                 Doc 20    Filed 10/18/18
                                                                                                 FORM 1Entered 10/18/18 16:26:54                                          Desc Main
                                                                                        Document     Page
                                                                             INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                                        RECORD  10 REPORT                                                                  Page No:      1              Exhibit A
                                                                                                            ASSET CASES

Case No.:                      17-38059                                                                                                                         Trustee Name:                                  David Leibowitz
Case Name:                     SMITH, LAVONDA                                                                                                                   Date Filed (f) or Converted (c):               12/27/2017 (f)
For the Period Ending:         9/20/2018                                                                                                                        §341(a) Meeting Date:                          02/02/2018
                                                                                                                                                                Claims Bar Date:                               09/13/2018

                                   1                                                2                                3                                 4                          5                                           6

                          Asset Description                                      Petition/                    Estimated Net Value                   Property                 Sales/Funds               Asset Fully Administered (FA)/
                           (Scheduled and                                      Unscheduled                   (Value Determined by                   Abandoned                Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                                   Value                             Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                            Less Liens, Exemptions,
                                                                                                               and Other Costs)

 Ref. #
1       2009 Hyundai Sonata                                                             $2,400.00                                     $0.00                                            $0.00                                            FA
2       Furniture                                                                        $300.00                                      $0.00                                            $0.00                                            FA
3       Clothes                                                                          $200.00                                      $0.00                                            $0.00                                            FA
4       Jewelry                                                                           $70.00                                  $70.00                                               $0.00                                            FA
5       Bank of America                                                                    $0.00                                      $0.00                                            $0.00                                            FA
6       Security Deposit - Casamerica Realty                                             $975.00                                      $0.00                                            $0.00                                            FA
7       2017 Federal Income Tax Refund                               (u)                   $0.00                               $1,819.87                                           $1,838.25                                            FA
Asset Notes:        Debtor's Pro-Rated Portion: $18.38


TOTALS (Excluding unknown value)                                                                                                                                                                             Gross Value of Remaining Assets
                                                                                        $3,945.00                              $1,889.87                                           $1,838.25                                         $0.00




     Major Activities affecting case closing:
      06/12/2018       2018 Reporting Period:
                       The Trustee intercepted the Debtor's 2017 Federal tax refund. The initial report of assets was filed 6/12/18, and the case will be ready for TFR following the claims bar date.


 Initial Projected Date Of Final Report (TFR):            06/07/2019                                Current Projected Date Of Final Report (TFR):                                     /s/ DAVID LEIBOWITZ
                                                                                                                                                                                      DAVID LEIBOWITZ
                                             Case 17-38059        Doc 20  Filed 10/18/18
                                                                                     FORMEntered
                                                                                             2       10/18/18 16:26:54                                 Desc MainPage No: 1                     Exhibit B
                                                                            Document       Page 4 of 10
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-38059                                                                                            Trustee Name:                         David Leibowitz
 Case Name:                       SMITH, LAVONDA                                                                                      Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***0957                                                                                          Checking Acct #:                      ******5901
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:             12/27/2017                                                                                          Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                9/20/2018                                                                                           Separate bond (if applicable):

       1                2                                3                                           4                                                        5                 6                     7

   Transaction       Check /                         Paid to/                Description of Transaction                                Uniform              Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                                       Tran Code               $                $


06/12/2018                     US Treasury                           2017 Federal Income Tax Refund                                        *                $1,838.25                                     $1,838.25
                      {7}                                            Estate Portion - 2017 Federal Income Tax           $1,819.87      1224-000                                                         $1,838.25
                                                                     Refund
                      {7}                                            Debtor's Pro-Rated Portion - 2017 Federal              $18.38     1280-002                                                         $1,838.25
                                                                     Income Tax Refund
06/12/2018           3001      LAVONDA SMITH                         Debtor's Pro-Rated Portion - 2017 Federal Income Tax              8500-002                                       $18.38            $1,819.87
                                                                     Refund
06/29/2018                     Green Bank                            Bank Service Fee                                                  2600-000                                        $1.90            $1,817.97
07/31/2018                     Green Bank                            Bank Service Fee                                                  2600-000                                        $2.83            $1,815.14
08/31/2018                     Green Bank                            Bank Service Fee                                                  2600-000                                        $3.21            $1,811.93

                                                                                        TOTALS:                                                              $1,838.25               $26.32             $1,811.93
                                                                                            Less: Bank transfers/CDs                                             $0.00                $0.00
                                                                                        Subtotal                                                             $1,838.25               $26.32
                                                                                            Less: Payments to debtors                                            $0.00                $0.00
                                                                                        Net                                                                  $1,838.25               $26.32



                     For the period of 12/27/2017 to 9/20/2018                                                     For the entire history of the account between 06/12/2018 to 9/20/2018

                     Total Compensable Receipts:                       $1,819.87                                   Total Compensable Receipts:                                 $1,819.87
                     Total Non-Compensable Receipts:                      $18.38                                   Total Non-Compensable Receipts:                                $18.38
                     Total Comp/Non Comp Receipts:                     $1,838.25                                   Total Comp/Non Comp Receipts:                               $1,838.25
                     Total Internal/Transfer Receipts:                     $0.00                                   Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                       $7.94                                  Total Compensable Disbursements:                                  $7.94
                     Total Non-Compensable Disbursements:                  $18.38                                  Total Non-Compensable Disbursements:                             $18.38
                     Total Comp/Non Comp Disbursements:                    $26.32                                  Total Comp/Non Comp Disbursements:                               $26.32
                     Total Internal/Transfer Disbursements:                 $0.00                                  Total Internal/Transfer Disbursements:                            $0.00
                                            Case 17-38059         Doc 20  Filed 10/18/18
                                                                                     FORMEntered
                                                                                             2       10/18/18 16:26:54                        Desc MainPage No: 2                    Exhibit B
                                                                            Document       Page 5 of 10
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-38059                                                                                    Trustee Name:                         David Leibowitz
Case Name:                       SMITH, LAVONDA                                                                              Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***0957                                                                                  Checking Acct #:                      ******5901
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:
For Period Beginning:            12/27/2017                                                                                  Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               9/20/2018                                                                                   Separate bond (if applicable):

      1                 2                                3                                           4                                             5                   6                    7

  Transaction        Check /                         Paid to/                Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                   $




                                                                                                                                                                           NET              ACCOUNT
                                                                                       TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                                 $1,838.25                 $26.32             $1,811.93




                     For the period of 12/27/2017 to 9/20/2018                                            For the entire history of the case between 12/27/2017 to 9/20/2018

                     Total Compensable Receipts:                       $1,819.87                          Total Compensable Receipts:                                 $1,819.87
                     Total Non-Compensable Receipts:                      $18.38                          Total Non-Compensable Receipts:                                $18.38
                     Total Comp/Non Comp Receipts:                     $1,838.25                          Total Comp/Non Comp Receipts:                               $1,838.25
                     Total Internal/Transfer Receipts:                     $0.00                          Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                       $7.94                         Total Compensable Disbursements:                                  $7.94
                     Total Non-Compensable Disbursements:                  $18.38                         Total Non-Compensable Disbursements:                             $18.38
                     Total Comp/Non Comp Disbursements:                    $26.32                         Total Comp/Non Comp Disbursements:                               $26.32
                     Total Internal/Transfer Disbursements:                 $0.00                         Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                          /s/ DAVID LEIBOWITZ
                                                                                                                          DAVID LEIBOWITZ
                                                                  CLAIM ANALYSIS REPORT10/18/18 16:26:54                        Page No:         1
                   Case 17-38059                 Doc 20       Filed 10/18/18  Entered                                   Desc Main
                                                               Document      Page 6 of 10                                            Exhibit C

Case No.             17-38059                                                                                              Trustee Name: David Leibowitz
Case Name:           SMITH, LAVONDA                                                                                                        Date: 9/20/2018
Claims Bar Date:     09/13/2018

 Claim         Creditor Name            Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                   Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                  Code                                                                      Balance

          DAVID P. LEIBOWITZ         Trustee        Allowed      2100-000       $454.97           $0.00         $0.00            $0.00                 $454.97
                                     Compensatio
                                     n
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          DAVID P. LEIBOWITZ         Trustee        Allowed      2200-000        $14.66           $0.00         $0.00            $0.00                  $14.66
                                     Expenses
           53 West Jackson
           Boulevard, Suite 1115
           Chicago IL 60604
      1   INTERNAL REVENUE           Claims of      Allowed      5800-000     $3,315.00           $0.00         $0.00            $0.00               $3,315.00
          SERVICE                    Government
                                     al Units
           Depart. of The Treasury
           Fresno CA 93888
      2   AMERICAN FIRST             General        Allowed      7100-000       $165.54           $0.00         $0.00            $0.00                 $165.54
          FINANCE                    Unsecured §
                                     726(a)(2)
           c/o Becket and Lee LLP
           PO Box 3002
           Malvern PA 19355-0701
      3   PORTFOLIO                  Payments to    Allowed      7100-900       $747.36           $0.00         $0.00            $0.00                 $747.36
          RECOVERY                   Unsecured
          ASSOCIATES, LLC            Credit Card
                                     Holders
          Successor to
          U.S. BANK
          NATIONAL
          ASSOCIATION
          POB 41067
          Norfolk VA 23541

                                                                              $4,697.53           $0.00         $0.00         $0.00                  $4,697.53
                                                               CLAIM ANALYSIS REPORT10/18/18 16:26:54           Page No:          2
                   Case 17-38059             Doc 20        Filed 10/18/18  Entered                      Desc Main
                                                            Document      Page 7 of 10                               Exhibit C

Case No.            17-38059                                                                                  Trustee Name: David Leibowitz
Case Name:          SMITH, LAVONDA                                                                                          Date: 9/20/2018
Claims Bar Date:    09/13/2018


        CLAIM CLASS SUMMARY TOTALS

                       Claim Class               Claim        Amount        Amount       Interest       Tax                 Net
                                                Amount        Allowed        Paid                                       Remaining
                                                                                                                          Balance


         Claims of Governmental Units          $3,315.00        $3,315.00       $0.00        $0.00       $0.00              $3,315.00

         General Unsecured § 726(a)(2)          $165.54          $165.54        $0.00        $0.00       $0.00               $165.54

         Payments to Unsecured Credit Card      $747.36          $747.36        $0.00        $0.00       $0.00               $747.36
         Holders

         Trustee Compensation                   $454.97          $454.97        $0.00        $0.00       $0.00               $454.97

         Trustee Expenses                        $14.66           $14.66        $0.00        $0.00       $0.00                $14.66
  Case 17-38059            Doc 20     Filed 10/18/18 Entered 10/18/18 16:26:54                Desc Main
                                       Document     Page 8 of 10


                                                                                             Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           17-38059
Case Name:          LAVONDA SMITH
Trustee Name:       David P. Leibowitz

                                                               Balance on hand:                    $1,811.93


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                      $0.00
                                                            Remaining balance:                     $1,811.93

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim           Proposed
                                                               Requested       Payments to          Payment
                                                                                     Date
David P. Leibowitz, Trustee Fees                                  $454.97            $0.00             $454.97
David P. Leibowitz, Trustee Expenses                               $14.66            $0.00               $14.66


                          Total to be paid for chapter 7 administrative expenses:                    $469.63
                                                             Remaining balance:                    $1,342.30

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $1,342.30

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $3,315.00 must be paid in advance of any dividend to general (unsecured)
creditors.

         Allowed priority claims are:

Claim No. Claimant                                         Allowed Amt.           Interim           Proposed
                                                                of Claim       Payments to          Payment
                                                                                     Date
           1 Internal Revenue Service                           $3,315.00            $0.00          $1,342.30




UST Form 101-7-TFR (5/1/2011)
  Case 17-38059            Doc 20         Filed 10/18/18 Entered 10/18/18 16:26:54               Desc Main
                                           Document     Page 9 of 10



                                                 Total to be paid to priority claims:               $1,342.30
                                                                Remaining balance:                      $0.00

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $912.90 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to        Amount
                                                                                         Date
           2 American First Finance                                   $165.54            $0.00           $0.00
           3 Portfolio Recovery Associates, LLC                       $747.36            $0.00           $0.00


                                Total to be paid to timely general unsecured claims:                   $0.00
                                                                Remaining balance:                     $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                     $0.00
                                                              Remaining balance:                       $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                           Total to be paid for subordinated claims:                   $0.00
                                                                 Remaining balance:                    $0.00




UST Form 101-7-TFR (5/1/2011)
  Case 17-38059            Doc 20   Filed 10/18/18 Entered 10/18/18 16:26:54   Desc Main
                                     Document     Page 10 of 10




UST Form 101-7-TFR (5/1/2011)
